SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

386
CA 11-02113
PRESENT: SCUDDER, P.J., SMITH, CENTRA, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF TYRONE DAVIS,
PETITIONER-APPELLANT,

                     V                                              ORDER

STATE OF NEW YORK, NEW YORK STATE OFFICE OF
MENTAL HEALTH AND NEW YORK STATE DIVISION OF
PAROLE, RESPONDENTS-RESPONDENTS.
(APPEAL NO. 3.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (LAURA ETLINGER OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from an amended order of the Supreme Court,   Oneida County
(William D. Walsh, A.J.), entered October 13, 2011 in a   proceeding
pursuant to Mental Hygiene Law article 10. The amended    order
corrected the CYNPC consecutive number contained in the   order entered
August 12, 2011.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Kolasz v Levitt, 63 AD2d 777, 779).




Entered:   May 3, 2013                          Frances E. Cafarell
                                                Clerk of the Court